DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  

1.	Claims 22-53 are pending and under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 22-30, 32-46, 48-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a genus of methods of producing a Protein of Interest (POI) in a recombinant eukaryotic cell using a genus of variants of the pGl promoter, genus of variants of the pG3 promoter, genus of variants of the pG4 promoter, genus of variants of the pG6 promoter, genus of variants of the pG7 promoter, and genus of variants of the pG8 promoter where the variants are widely varying and have any nucleotide sequence and structure.
According to MPEP 2163:   	
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The specification describes method of producing a promoter variant which is a variant of a promoter selected from the group consisting of pG l consisting of the nucleotide sequence of SEQ ID 1, pG3 consisting of the nucleotide sequence of SEQ ID 2, pG4 consisting of the nucleotide sequence of SEQ ID 4, pG6 consisting of the nucleotide sequence of SEQ ID 3, pG7 consisting of the nucleotide sequence of SEQ ID 5, and pG8 consisting of the nucleotide sequence of SEQ ID 6, which method comprises a) mutagenesis of the respective promoter nucleotide sequence thereby producing variants comprising a nucleotide sequence of at least 250 bp and having at least 80% sequence identity to the respective promoter nucleotide sequence, b) determining the transcription rate of the variants, and c) selecting a promoter variant from said variants which is capable of producing a protein of interest (POI) in a recombinant eukaryotic cell by expressing a nucleotide sequence encoding said POI under the transcriptional control of said promoter variant, at a transcription rate of at least 20% as compared to the pGAP promoter (SEQ ID NO:13).
While MPEP 2163 acknowledges that a single species can describe a genus, it also acknowledges that for a genus that encompasses widely variant species, disclosure of a single species within the genus fails to adequately describe all members of the genus.  The specification as originally filed does not disclose a representative number of species of variants of the pGl promoter, variants of the pG3 promoter, variants of the pG4 promoter, variants of the pG6 promoter, variants of the pG7 promoter, and variants of the pG8 promoter as encompassed by the claimed invention by actual reduction to practice.  
The specification only discloses the pG1 variants of pG1a having the nucleotide sequence of SEQ ID NO: 41, pG1b having the nucleotide sequence of SEQ ID NO: 43, pG1c having the nucleotide sequence of SEQ ID NO: 43, pG1d having the nucleotide sequence of SEQ ID NO: 44, pG1e having the nucleotide sequence of SEQ ID NO: 45, and pG1f having the nucleotide sequence of SEQ ID NO: 46.
The specification does not a provide a structure to function correlation of any variants of the pGl promoter, variants of the pG3 promoter, variants of the pG4 promoter, variants of the pG6 promoter, variants of the pG7 promoter, and variants of the pG8 promoter such that a skilled artisan can predict which nucleotide sequences and structures of the promoter variant enables the variant to produce a protein of interest (POI) in a recombinant eukaryotic cell expressing a nucleotide sequence encoding said POI under the transcriptional control of said promoter variant at a transcription rate of at least 20% as compared to the pGAP promoter (SEQ ID NO:13).
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants at the time the application was filed were in possession of the claimed genus of methods of producing a Protein of Interest (POI) in a recombinant eukaryotic cell using a genus of variants of the pGl promoter, genus of variants of the pG3 promoter, genus of variants of the pG4 promoter, genus of variants of the pG6 promoter, genus of variants of the pG7 promoter, and genus of variants of the pG8 promoter where the variants are widely varying and have any nucleotide sequence and structure.



Claim Rejections - 35 USC § 102(pre-AIA )
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 22-30, 32-46, 48-53 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative 35 U.S.C. 103(a) as being obvious over US20080299616 (12/04/2008; PTO 892).
According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  Thus, the claim encompasses any promoter variant of any nucleotide sequence and structure.
US20080299616 discloses a method of producing a protein of interest (POI) comprising culturing a recombinant yeast (P. pastoris) comprising an expression construct comprising a regulatable promoter and a nucleic acid molecule encoding a POI under the transcriptional control of said promoter comprising cultivating the cell with a basal carbon source repressing the promoter that is a carbon source suitable for cell growth (glucose), cultivating the cell line with no or a limited amount of a supplemental carbon source de-repressing the promoter to induce production of the POI , and producing a recovering the POI (see entire publication and claims especially claims 1, 2, 10-29 and paragraphs [0052]-[0054]).  It would have been obvious based on the teachings of the reference to maximize transcription rate using well known methods of cell culture which includes media, temperature, culture conditions. Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary,  there would have been a reasonable expectation of success to result in the claimed invention.  Hence, the reference teaching anticipate or renders obvious the  claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 22-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9512432 (12/06/2016; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach a method of producing a Protein of Interest (POI) in a recombinant eukaryotic cell comprising: a. providing a nucleic acid comprising: 1) a promoter variant which is a variant of a promoter selected from the group consisting of pGl consisting of the nucleotide sequence of SEQ ID NO: 1, pG3 consisting of the nucleotide sequence of SEQ ID NO: 2, pG4 consisting of the nucleotide sequence of SEQ ID NO: 4, pG6 consisting of the nucleotide sequence of SEQ ID NO: 3, pG7 consisting of the nucleotide sequence of SEQ ID NO: 5, and pG8 consisting of the nucleotide sequence of SEQ ID NO: 6, and 2) a nucleotide sequence encoding the POI under transcriptional control of the promoter variant; and b. expressing the nucleic acid encoding the POI under the transcriptional control of the promoter variant in a recombinant eukaryotic cell, wherein the promoter variant is selected based on an ability to produce the POI in the recombinant eukaryotic cell by expressing a nucleotide sequence encoding the POI under the transcriptional control of the promoter variant, at a transcription rate of at least 20% as compared to the pGAP promoter (SEQ ID NO: 13).  Thus, the teachings anticipate the claimed invention.


9.	Claims 22-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10301634 (05/28/2019; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach a method of producing a Protein of Interest (POI) in a recombinant eukaryotic cell comprising: a. providing a nucleic acid comprising: 1) a promoter variant which is a variant of a promoter selected from the group consisting of pGl consisting of the nucleotide sequence of SEQ ID NO: 1, pG3 consisting of the nucleotide sequence of SEQ ID NO: 2, pG4 consisting of the nucleotide sequence of SEQ ID NO: 4, pG6 consisting of the nucleotide sequence of SEQ ID NO: 3, pG7 consisting of the nucleotide sequence of SEQ ID NO: 5, and pG8 consisting of the nucleotide sequence of SEQ ID NO: 6, and 2) a nucleotide sequence encoding the POI under transcriptional control of the promoter variant; and b. expressing the nucleic acid encoding the POI under the transcriptional control of the promoter variant in a recombinant eukaryotic cell, wherein the promoter variant is selected based on an ability to produce the POI in the recombinant eukaryotic cell by expressing a nucleotide sequence encoding the POI under the transcriptional control of the promoter variant, at a transcription rate of at least 20% as compared to the pGAP promoter (SEQ ID NO: 13).  Thus, the teachings anticipate the claimed invention.


10.	Claims 22-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11401523 (08/02/2022; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach a method of producing a Protein of Interest (POI) in a recombinant eukaryotic cell comprising: a. providing a nucleic acid comprising: 1) a promoter variant which is a variant of a promoter selected from the group consisting of pGl consisting of the nucleotide sequence of SEQ ID NO: 1, pG3 consisting of the nucleotide sequence of SEQ ID NO: 2, pG4 consisting of the nucleotide sequence of SEQ ID NO: 4, pG6 consisting of the nucleotide sequence of SEQ ID NO: 3, pG7 consisting of the nucleotide sequence of SEQ ID NO: 5, and pG8 consisting of the nucleotide sequence of SEQ ID NO: 6, and 2) a nucleotide sequence encoding the POI under transcriptional control of the promoter variant; and b. expressing the nucleic acid encoding the POI under the transcriptional control of the promoter variant in a recombinant eukaryotic cell, wherein the promoter variant is selected based on an ability to produce the POI in the recombinant eukaryotic cell by expressing a nucleotide sequence encoding the POI under the transcriptional control of the promoter variant, at a transcription rate of at least 20% as compared to the pGAP promoter (SEQ ID NO: 13).  Thus, the teachings anticipate the claimed invention.



Conclusion

11.	No claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652